                Case 3:18-cv-00437-HZ           Document 219-2         Filed 09/16/21          Page 1 of 1


Poirier, Kaitlyn (ENRD)

From:                              RICHARD DOMINGUE <rkdomingue@msn.com>
Sent:                              Friday, September 10, 2021 1:13 PM
To:                                anne mullan (anne.mullan@noaa.gov); jim.myers@noaa.gov
Cc:                                Andrew.Ainsworth@usace.army.mil; chris.fontecchio@noaa.gov; chris_allen@fws.gov;
                                   gregory.a.taylor@usace.army.mil; Poirier, Kaitlyn (ENRD);
                                   Kathryn.L.Tackley@usace.army.mil; kirk52@peak.org; Laurie Rule
                                   (lrule@advocateswest.org); lizzy; melissa.jundt@noaa.gov;
                                   Michael.Schoessler@sol.doi.gov
Subject:                           Accelerating drawdown at Detroit


Please respond to my earlier email, today if possible. If we are to accelerate drawdown in an effort to bring the LRO into
service by mid‐ to late October, the sooner the better. Also, the Corps has dominated expert panel discussions and
document preparation. You bring unique and valuable skills to the expert panel process. We value and respect your
input. Please feel free to provide your comments or new information to the process.

If you have determined to not respond to our questions, please at least tell us that. Thanks

Rich Domingue
Box 68956
Oak Grove, OR 97268
Cell 971‐373‐2661
Message Machine 503‐653‐5490




                                                            1
